Case 3:17-cr-00257-I\/|E|\/| Document 62 Filed 11/26/18 Page 1 of 7

AO 2453 (Rev. 02!] 3} Judgment in a Criminal Case
Sheet ]

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

UNITED STATES OF AMERlCA § JUDGMENT IN A CRIMINAL CASE
V. )
ANTHONY FRANK ANGEL|, JR. g Case Nurnber: 3:CR-17-257

) USM Number: 75964-067
)
) Ari Weitzn'lan, AFPD
) Defendant’s Attorney

THE DEFENDANT:

m pleaded guilty to count(s) _O\_'\¢ (1)

|:l pleaded nolo contendere to count(s) _ _

which was accepted by the court
m was found guilty on count(S) _
after a plea ofnot guilty
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Ofl'ense Offense Ended Count
18 U.S.C. § 2261A(2)(B) Sta|king 8;'14,~"2017 1
The defendant is sentenced as provided in pages 2 through 7 ____ __ of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

l:] The defendant has been found not guilty on count(s) _ _

[:I Count(s) __ __ __ _ l:l is I] are dismissed on the motion of the United States,

_ _ lt is OYdered that the defendant_must notify the United States attorney for this district within 30 da s of vany change of name, residence,
or marlmg address until_ all fines, restltution, costs, and special assessments imposed by this Judgment are fu y paid. lf ordered to pay restrtutron,
the defendant must notify the court and United States attorney of materlal changes in economic circumstances

11;26/2018 / __

 

 

  

Siguatureof] dge'/' n

 

Ma|aq]y E. N|a_nnion, U. S. District Judge
Name and Title ofildge

 

 

/ 2 §»,»“k;j~'

 

Case 3:17-cr-OO257-I\/|E|\/| Document 62 Filed 11/26/18 Page 2 of 7

AD 2455 (Rev_ 01“"18) Judgment in Cri_minal Cese
SheetZ --- lmpnsonment

Judgmcnt -_Pagc 2
DEFENDANT: ANTHONY FRANK ANGELI, JR.
CASE NUMBER: 3:CR~'I?-25?

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Fifteen (15) Months.

M The court makes the following recorru'nendations to the Bureau of Prisons:

that the defendant be allowed to serve his sentence proximal to his family in Scranton, Pennsy|vania,

i:l The defendant is remanded to the custody of the United States Marshal.

g The defendant shall surrender to the United Statcs Marshal for this di strict:
M ar 10:00 _ 121 a.m_ |;| p_m. on 11127:201§_ __

|:l as notified by the United States Marshal.

l:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
\:l before 2 p.m. on
i:l as notified by the United States Marshal.

ij as notified by the Probarion or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on __ to
al __ __ _ ____ ___ _ _ _ _ , with a certified copy ofthis judgment
UNITED S"fATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 

Case 3:17-cr-OO257-I\/|E|\/| Document 62 Filed 11/26/18 Page 3 of 7

AO 245B (Rev, 02¢"18} Judgrnent in a Crimjna] Case
Shect 3 _ Supervised Release

.ludgment_Pagc 3 of _?__
DEFENDANT: ANTHONY FRANK ANGEI_|, JR.
CASE NUMBER! 3ICR-17-257
SUPERV[SED RELEASE

Upon release from imprisonment, you will be on supervised release for a tenn of :

Three (3)¥ears.

MANDATORY CONDITIONS

1_ You must not commit another federa], state or local crime
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse retreat ifapp!icahte)
4, E| You must make restitution in accordance with 18 U,S,C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (chec,t grapphcabte)

5. ij You must cooperate in the collection of DNA as directed by the probation ofticer. (check yapplicable)

6- l:l You must comply with the requirements of the Sex Offender Regist;ration and Notification Aet (34 U.S.C, § 20901‘ et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check {fappli¢abte)

’,l_ ]:| You must participate in an approved program for domestic violence retreat grappticable}

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

 

Case 3:17-cr-OO257-I\/|E|\/| Document 62 Filed 11/26/18 Page 4 ot 7

AO 2453 [Rev` OZH tl) ludgment in a Ci'irninal Case
Sheet 3A _ Supei'vised Release
Judgment-_Page 4 of 7
DEFENDANTZ ANTHONY FRANK ANGEL|, JR.
CASE NUMBERZ 3LCR-17-25?

STANDARD CONDI'I`IONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informcd, report to the court about, and bring about improvements in your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within '?2 hours of your
release from imprisonment1 unless the probation officer instructs you to report to a different probation office or within a different time
frame

2. Af’ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3, You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation ofiicer.

5. You must live at a place approved by the probation officer If you plan to change where you live or anything about your living
arrangements (sucb as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within ?2
hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that lie or she observes in plain view.

'i, You must work full time (at least 30 hours per week) at a lawful type of employinent, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least ]O days before the change lf` notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within ?2 hours of becoming
aware of a change or expected change

S. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within ?2 hours.

10. You must not own, possess, or have access to a firearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court

12. lf the probation officer determines that you pose a risk to another person (includ`mg an organization), the probation officer may require
you to notify the person about the risk and ou must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person a out the risk.

lo. You must follow the instructions of the probation officer related to the conditions of supervision

14, You must notify the court of any material change in your economic circumstances that might affect your ability to pay rcstitutioii,

fines, or special assessments
U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions For further information regarding these conditions, see Over'vi`ew of Probation and Supervr`sed
Reiease Cona'iti'ons, available at www.uscourts.gov.

Det`endant's Signature _ _ _ Date

 

 

Case 3:17-cr-OO257-I\/|E|\/| Document 62 Filed 11/26/18 Page 5 of 7

AO 2453 (Rev_ 02.-"18) Judgment in a Criminal Case
Sheet 313 _ Supervised Release

Judgrnent_Page § of f

DEFENDANT: ANTHONY FRANK ANGEL|, JR.
CASE NUMBER: 3:CR-1?-257

ADDITIONAL SUPERVISED RELEASE TERMS

You must submit to substance abuse testing to determine if you have used a prohibited substance You must not attempt
to obstruct or tamper with the testing methods;

You must participate in an inpatient!outpatient substance abuse treatment program and follow the rules and regulations of
that program. The probation officer will supervise your participation in the program (provider, |ocation, moda|ity, duration,
intensity` etc,] which could include an evaluation and completion of any recommended treatment;

You must participate in a mental health treatment program and follow the rules and regulations of that program. The
probation ofhcer, in consultation with the treatment provider, will supervise your participation in the program (provider,
location, moda|ity, duration, intensity, ete.) which could include an evaluation and completion of any recommended
treatment You must take all mental health medications that are prescribed by your treating physician; and

You must not communicatel or otherwise interact, with the victim, either directly or through someone else. without first
obtaining the permission of the probation ocher,

 

Case 3:17-cr-00257-I\/|E|\/| Document 62 Filed 11/26/18 Page 6 of 7

AO 245B (Rev. 021“|8) Judgnient in a Criminal Case
Sheet

5 - - Crirnina} Monetary Penalties
Judgm¢m _ Page 6 of _ 7

DEFENDANT: ANTHONY FRANK ANGEL|. JR.
CASE NUMBER: SZCR-'l 7-25?

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TO'I`ALS $ 100.00 $ $ $ 160.00
m The determination of restitution is deferred until __ __ __ . An Amended Judgment fn c Crt'm:`nal' Case (AO 245€) Will be entered
after such determination
l:l 'l`he defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each pa ec shall receive an approximateler ortioncd ayrnent, unless specified otherwise in
thc priority order or percentage payment column helow. However, pursuant to 18 ...SE § 3664 1 , all nonfederal victims must be paid
before the United States is pald.
Name of Payee Total Loss** Restitution Ordered Priorig; or Percentage
C|erk of U.S. District Court for Disbursement $160.00 $160.00 100%
to Mary Peters ' ` l '
TOTALs s __ _ 160.00 $_ _ 160._00
l:l Restitution amount ordered pursuant to plea agreement $ ___ _
T he defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgrnent, pursuant to 18 U.S.C. § 3612({`). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
[:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[___] the interest requirement is waived for the |:| fine |:| restitution

l:l the interest requirement for the |:l fine l:l restitution is modified as follows:

* Justice for Victirns of'I`raffrckin Act of 2015, Pub. L. No. l 14-22. _ _ _
** Findings for the total amount o losses are required under Chaptcrs 109A, 110, l lOA, and l 13A ot Title 18 for offenses committed on or
after September 13, 1994, but before Apr‘il 23, 1996.

 

AOM_.;B (REV_UMS) yug§,gsgn§kt%;grtqg257-MEM Document 62 Filed 11/26/18 Page 7 of 7
Sheet 6 _ Sehedule of Payments

Judgment_l’age _7 of 7_
DE.FENDANTE ANTHONY FRANK ANGEL|, JR.
CASE NUMBER! 3ZCR-17-257

SCHEDULE OF PAYMENTS

liaving assessed the defendant‘s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ __100-00 due immediately, balance due

l:| not later than ____ ___ _ ,or
[] inaccordanccwith |:] C, |:| D, [:] E, or |:} Fbelow;or

B l:] Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

 

C l:l Paymcnt in equal (e.g., weekly monrhl'y. quarterfy) installments of $ __ _ _ over a period of
___ __ _ (e.g., months oryears), to commence _ __ ___ (e.g., 30 or 60 days,i after the date ofthis judg'rnent; or
D m Payment in equal _ (e.g., weekiy, monrhfy, quarterly installments of $ ___ _ _ over a period of
__ (e,g,, months or years), to commence _ __ _ (e_g., 30 or 60 doys) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within ____ (e_g,, 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant‘s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

The Courl finds that the defendant does not have the ability to pay a iine, but he shall make restitution of $‘l 60
payable to the C|erk, U_S. District Court, for disbursement to |Vlary Peters. Restitution is due within thirty (30} days
of the date of this judgment

Unless the cou_rt ha_s expressly ordered otherwise, if this judgment imposes imprisonrnent, pac.yment of criminal monetary penalties is due during
the period of lmpnsonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Pnsons‘ Inmate
Financtal Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[l Joint and Several

Defendant and _Co-Defendant Names and Case Numbers (i’nclnding defendant ncnnber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost ofprosccution.
I:I The defendant shall pay the following court cost(s}:

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principa], (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

